Citation Nr: 1445520	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected residuals, left ring finger injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

As the Veteran disagreed with the initial rating assigned following the award of service connection for residuals, left finger injury, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999)(distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As a preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA and VBMS claims files reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  The Veteran's residuals of a left ring finger injury are manifested by limitation of motion and pain.

2.  The Veteran is already in receipt of the maximum schedular rating available for limitation of motion and anklyosis of the left ring finger.  This finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

3.  The rating schedule is adequate to evaluate the Veteran's residuals of a left ring finger injury.






CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for residuals of a left ring finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5003, 5227, 5230, 5155 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  A letter dated March 2008, sent prior to the initial unfavorable rating decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate the downstream issue of entitlement to a higher rating for a disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in conjunction with his claim on appeal in July 2008 and November 2012.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left ring finger disability, as they include an interview with the Veteran, a review of the record, and a full physical examination.  All relevant rating criteria are addressed.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

The Veteran is service-connected for a left ring finger injury, which was initially evaluated as noncompensably disabling.  He claims that his disability is more severe than what is reflected by this initial evaluation and, as such, he is entitled to a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  See Fenderson, supra.  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's left ring finger is rated as zero percent disabling under Diagnostic Code 5227.

In his July 2008 VA examination, the Veteran complained of pain in his left ring finger and decreased range of motion.  The examiner noted that the Veteran was right hand dominant.  There was diminished sensation over the distal phalanx of the left ring finger.  The range of motion in the Veteran's left ring finger was as follows: flexion of the PIP (proximal interphalangeal) joint was to 100 degrees (normal is 100 degrees), with no pain in this joint; flexion of the MP (metacarpophalangeal) joint was to 90 degrees (normal is 90 degrees) with no pain; and flexion of the DIP (distal interphalangeal) joint was to 10 degrees (normal is 70 or 80 degrees).  Repetitive range of motion was performed in the PIP and MP, but not possible in the DIP.  The VA examiner noted that the PIP and MP function were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was normal grip strength in the left hand.  He could push and pull with his left hand.  He could touch and express with his left hand.  He could twist a cap off a bottle and remove a lid from a jar with his left hand.  He could turn a doorknob with his left hand.  When he tried to touch the proximal transverse crease of the left palm with the tips of fingers of the left hand, the tips of the fingers stayed at a distance of 1 cm from the proximal transverse crease of the left palm.  He could touch the tip of the thumb with the tip of each of the fingers.  If he tried to touch the left thumb pad with the tips of fingers of the left hand, the tip of the left ring finger stayed at a distance of 3 cm from the thumb pad. The tip of the left little finger stayed at a distance of 2 cm from the left thumb pad.  He could touch the thumb pad with the tip of the left index finger and the left middle finger.  The examiner diagnosed the Veteran with residuals of left ring finger injury, including ankylosis of the DIP. 

The Veteran was also afforded a VA examination in November 2012.  At that time, the Veteran complained of increased pain, especially during the winter, and periodic "flare ups" of pain that tended to occur twice a month and last for approximately an hour.  The examiner noted that there was limitation of motion or evidence of painful motion of the left ring finger.  There was no gap between the thumb pad and the fingers.  Regarding finger flexion, there was no gap between any of the fingers, including the left ring fingertip, and the proximal transverse crease of the palm.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional limitation of motion for any fingers post-test.  The Veteran's functional loss or functional impairment was pain on movement of the ring finger and deformity of ring finger.  The Veteran also had tenderness but grip strength was normal (5/5).  His muscle strength was normal.  The Veteran had a scar but it was not painful or unstable and did not cover a total area of greater than 39 sq. cm. (6 sq. inches).  The VA examiner diagnosed the Veteran with degenerative arthritis of the left ring finger.  As to the functional impact, the examiner reported that the Veteran has problems gripping and holding objects with his left hand due to pain. 

It must be noted that the 2012 examiner found that the Veteran did not have ankylosis of the left ring finger, in contrast with the 2008 VA examination and the Veteran's service connection rating.  However, the rating process for a left ring finger results in a noncompensable rating regardless of the presence of ankylosis, as discussed below.

Based on the medical evidence, the Board finds that the Veteran's service-connected left ring finger disability is no more than zero percent (noncompensable) disabling.  As noted above, the Veteran's left ring finger disability is rated under Diagnostic Code 5227, which states that a noncompensable evaluation is the maximum evaluation available for ankylosis of the ring finger.  See 38 C.F.R. § 4.71. 

Additionally, the Board finds that other rating criteria would not result in a higher disability evaluation for the left ring finger.  Diagnostic Code 5230 provides that a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring finger.  Id.  Thus, Diagnostic Code 5230 may not serve as a basis for the assignment of a compensable rating.

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of the ring finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5155.  In order for ankylosis to be rated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216. 

Here, there is no indication that the metacarpophalangeal and proximal interphalangeal joints are ankylosed.  In fact, there is no evidence of any disability of the metacarpophalangeal joint.  The July 2008 examiner noted that the Veteran could not flex his distal interphalangeal joint, but could flex his proximal interphalangeal and metacarpophalangeal joints.  That examiner determined that the Veteran did have ankylosis in the distal interphalangeal joint of his left ring finger.  The November 2012 VA examiner did not find any abnormalities in the metacarpophalangeal or proximal joint.  In addition, while deformity and functional limitation were noted, the examiner did not find ankylosis in any joint of the left ring finger.  As ankylosis of the metacarpophalangeal and proximal interphalangeal joints is not shown, a compensable rating is not warranted.

A compensable evaluation under Diagnostic Code 5003 is also not warranted.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Code 5230).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each such major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Under 38 C.F.R. § 4.45(f), a group of minor joints of the lower extremities requires multiple involvement of the interphalangeal, metacarpal, and carpal joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The Board notes that there is x-ray evidence of arthritis in the Veteran's left ring finger and that limitation of motion has been objectively confirmed.  However, the Veteran's service-connected left ring finger disability involves only the interphalangeal joints.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5003.  Thus, a group of minor joints has not been affected and a 10 percent rating may not be assigned under Diagnostic Code 5003.

Further, the July 2008 and November 2012 VA examinations show that the Veteran's service-connected left ring finger disability does not result in limitation of motion of other digits or interference with overall function of the hand.  The movement demonstrated on physical examination does not support a finding that the left ring finger interferes with the overall functioning of the left hand to a compensable degree.   Therefore, an additional evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5227 at Note.

The Veteran is not entitled to a compensable rating based on functional loss.  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case, the Veteran is receiving a noncompensable rating for his left ring finger disability under Diagnostic Code 5227, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration for his left ring finger disability.  The Board is also cognizant that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected residuals of a left ring finger injury and notes that his lay statements are competent to describe certain symptoms associated with such disability, to include pain and difficulty using the finger.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  The competent medical evidence offering detailed specific findings pertinent to the rating criteria, however, is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  Indeed, while the Veteran currently complains of chronic pain, especially in cold weather, and limitation of motion, private medical records dated from 2004 to 2008 show that when the Veteran presented with complaints about his fingers, the complaints were associated with his middle fingers.  The Veteran was seen for symptomatic bilateral long trigger fingers, and he was treated with injections.  Thus, the record does not credibly show the severity of impairment associated with the Veteran's ring finger as reported by the Veteran.  As such, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected residuals of a left ring finger injury. 

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected finger disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App at 115-16.

The symptoms associated with the Veteran's finger disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Veteran complains of chronic pain, especially in cold weather, and limitation of motion, which he contends affects his ability to perform his work duties.  As noted above, private medical records dated from 2004 to 2008 show that when the Veteran presented with complaints about his fingers, the complaints were associated with his middle fingers.  The Veteran was seen for symptomatic bilateral long trigger fingers, and he was treated with injections.  Thus, the record does not credibly show the severity of impairment associated with the Veteran's ring finger as reported by the Veteran.  In any event, the rating schedule provides for ratings based on limitation of motion, ankylosis, and amputation of the ring finger. The Veteran has not described any unusual or exceptional features of his disability or described any functional impairment that has impacted him in an unusual or exceptional way.  The applicable diagnostic codes only allow a noncompensable rating for ankylosis of the ring finger joints or limitation of their movement, regardless of the degree of limitation.  Therefore, as the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In addition, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left ring finger disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for residuals of a left ring finger injury is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


